BARNARD, P. J.
This is a motion to dismiss this appeal from the judgment. Nothing has been filed in this court except the papers on this motion.
From the certificate of the county clerk it appears that the judgment was entered on June 28, 1940; that notice of appeal and notice to prepare transcript were filed on August 28, 1940, and that on October 26, 1940, an order was entered in the trial court terminating proceedings for the preparation of a transcript, which order recites that no undertaking was filed and no personal arrangements were made for the compensation of the stenographic reporter; that no extension of time had been granted; and that no bill of exceptions had ever been presented or filed.
The showing being sufficient (Foster v. Carey, 33 Cal. App. (2d) 543 [92 Pac. (2d) 444]), the motion must be granted. The appeal is dismissed.
Marks, J., and Griffin, J., concurred.